UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT



                 ______________________________

                           No. 91-6137
                 ______________________________

          IN THE MATTER OF:     GHR ENERGY CORPORATION,

                                                    Debtor.

          MEDALLION OIL COMPANY, ET AL.,

                                                               Appellants,

               versus

          TRANSAMERICAN NATURAL GAS
          CORPORATION,

                                                                Appellee.


          _____________________________________________

          Appeal from the United States District Court
               for the Southern District of Texas

          _____________________________________________
                        (August 27, 1992)

Before BRIGHT1, JOLLY, and BARKSDALE, Circuit Judges.

BRIGHT, Senior Circuit Judge:

     This is a case concerning overriding royalty interests granted

to Medallion Oil Company and H.S. Finkelstein [Medallion] on a

leasehold estate under a farmout agreement between TransAmerican




1
     Senior Circuit     Judge   of   the   Eighth   Circuit,   sitting   by
designation.

                                     1
Natural Gas Corporation [TransAmerican] and El Paso Natural Gas

Company [El Paso].

     Medallion appeals the district court's affirmance of the

bankruptcy court's grant of summary judgment, which determined that

Medallion's overriding royalty interests in the La Perla Ranch

leasehold estate did not survive the termination of the farmout

agreement between TransAmerican and El Paso.

     In this appeal, Medallion challenges the bankruptcy court's

determination that:    (1) Medallion's overriding royalties were

extinguished by the termination of the underlying farmout agreement

and leasehold interest; and (2) Medallion's overriding royalties

did not increase commensurate with the increased interest acquired

by TransAmerican in the La Perla Ranch.        We affirm, but remand for

reformation of the bankruptcy court's order.

I.   BACKGROUND

     A.   FACTUAL

     In   1974,   Medallion   and       Good   Hope   Refineries,   Inc.,

TransAmerican's predecessor, entered into an agreement whereby

TransAmerican would assign to Medallion a one-sixteenth overriding

royalty interest in gas and oil production from mineral rights that

Medallion would assist TransAmerican in obtaining.             In 1975,

TransAmerican and El Paso entered into a farmout agreement, for the

La Perla Ranch in Zapata County, Texas, under which El Paso granted

TransAmerican the right to explore and develop the La Perla Ranch

field and to obtain gas leases thereupon.




                                    2
      In 1983, TransAmerican filed Chapter 11 bankruptcy.                    In order

to settle various disputes, TransAmerican and Medallion entered

into a settlement [Medallion settlement] in 1987, which recognized

a   one-sixteenth     overriding   royalty        for   Medallion       in   the   net

revenues from La Perla Ranch under the 1975 farmout agreement. The

settlement also granted Medallion a one and one-half percent

overriding royalty on production from certain interests owned by

TransAmerican, including the La Perla leasehold estate.

      In 1990, TransAmerican and El Paso entered into a settlement

[El Paso settlement] of a dispute over a gas purchase agreement

that covered certain gas produced from La Perla Ranch.                   As part of

the settlement,       TransAmerican     terminated       all    prior    agreements

between the two parties, including the 1975 farmout agreement and

all leases thereunder, and El Paso assigned all of its mineral

interest in La Perla Ranch to TransAmerican.

      B.     PROCEDURAL

      This   action    arose   during       the   course   of    TransAmerican's

bankruptcy proceeding, when Medallion filed a motion to compel

debtor's compliance with the Medallion settlement.                  In the motion

to compel, Medallion alleged that TransAmerican owed it increased

overriding royalties because TransAmerican had acquired the La

Perla Ranch mineral fee interest in the settlement with El Paso.

TransAmerican countered with the argument that it owed Medallion no

overriding royalties because the farmout agreement and leasehold

interest, upon which Medallion's overriding royalties were based,

had been terminated between TransAmerican and El Paso.                   Both sides


                                        3
filed motions for summary judgment.       The bankruptcy court granted

summary judgment in TransAmerican's favor and the district court

affirmed its holding.    This appeal followed.

II.   DISCUSSION

      Our review of a district court's grant of summary judgment is

plenary and we apply the same standard as the district court

applied.    Lavespere v. Niagara Mach. & Tool Works, Inc., 910 F.2d
167, 177, reh'g denied, 902 F.2d 259 (5th Cir. 1990).             Summary

judgment is proper only if there is no genuine issue as to any

material fact and TransAmerican is entitled to judgment as a matter

of law.    Fed. R. Civ. P. 56(c), quoted in Celotex Corp. v. Catrett,

477 U.S. 317, 322 (1986).       In reviewing the evidence, we must view

the facts and inferences in the light most favorable to Medallion.

Lavespere, 910 F.2d at 178.

      On appeal, Medallion argues that the district court erred in

holding that its overriding royalties were extinguished by the

termination of the 1975 farmout agreement and underlying leasehold

estate between TransAmerican and El Paso.       First, it contends that

when TransAmerican acquired the mineral fee rights, in effect,

TransAmerican's     leasehold     interest   merged   with   El    Paso's

reversionary interest.    Thus, Medallion's overriding royalties in

the leasehold could not be wiped out because the concept of merger

should not operate to destroy Medallion's interests. In support of

its contentions, Medallion relies on portions of the settlement

between Medallion and TransAmerican.         As part of the settlement,

TransAmerican


                                     4
     agree[d] to assign and convey to [Medallion] an
     overriding royalty interest of one and one-half percent
     (1½%) of all oil, gas, other hydrocarbons, and all other
     minerals . . . produced and saved from or attributed to
     the interests owned by [TransAmerican] . . . as of April
     23, 1987, at 12:01 a.m., in and to all . . . "Leases," .
     . . "Agreements" and [] all other interests in land
     . . ., in each case covering or consisting of land
     situated in Webb and/or Zapata Counties, Texas, owned by
     [TransAmerican] . . . as of April 23, 1987, at 12:01
     a.m., and any increase in the quantity of interest
     therein owned by [TransAmerican] . . . which is based
     upon any additional or greater interests therein received
     or realized by [TransAmerican] under reversions or other
     terms of any contracts or agreements in existence as of
     April 23, 1987, at 12:01 a.m. . . . .

Schedule A of the Supplement to Stipulation, at 1-2.

     TransAmerican also agreed to

     convey to [Medallion] . . . an overriding royalty
     interest equal to one-sixteenth (1/16th) of the net
     revenue interest earned, acquired or otherwise received,
     and to be earned, acquired or otherwise received, by
     [TransAmerican] . . . under the said Agreement of March
     18, 1975 [the farmout agreement], with El Paso, as
     supplemented and amended . . . .

Assignment of Overriding Royalty, Attachment to Schedule B of the

Supplement to Stipulation, at 4.

     Both overriding royalties were subject to an extension and

renewal provision, stating that the overriding royalty

     shall also apply, extend to and include each and every
     renewal or extension of an oil and gas lease covered by
     this Assignment which is acquired by [TransAmerican],
     directly or indirectly, prior to or within one (1) year
     of the expiration or termination of said oil and gas
     lease.

Id. at 7; Assignment of Overriding Royalty, Attachment to Schedule

A of the Supplement to Stipulation, at 6.




                                   5
       Also, both of Medallion's overriding royalty interests were

subject    to    the   following   clause,    allowing   TransAmerican   to

terminate at will any of its underlying interests:

       It is expressly agreed that operations, if any, on [the
       lands covered hereby], and the extent and duration
       thereof, as well as the preservation of such lease by
       rental payments or otherwise, shall be solely at the will
       of [TransAmerican].

Id.

       Medallion's contention that the El Paso settlement resulted in

a     merger    of   the   leasehold    and   reversionary   interests   is

unpersuasive.        TransAmerican terminated the leasehold estate and

farmout agreement and acquired the mineral fee estate, free and

clear of the leases.         No leasehold remained in existence, thus,

there could be no merger.

       "The term `overriding royalty' has a well defined meaning in

Texas.    It is an interest which is carved out of, and constitutes

a part of, the working interest created by an oil and gas lease."

Gruss v. Cummins, 329 S.W.2d 496, 501 writ ref n r e (Tex. Civ.

App. 1959) (citations omitted). In the case at hand, TransAmerican

agreed "to pay an overriding royalty, a certain share of the

production, to [Medallion] as          consideration for [its] services in

procuring a lease on certain lands."          3 W. L. Summers, The Law of

Oil and Gas § 554, at 625 (1958).

       The bankruptcy court, in response to Medallion's claim that

its overriding royalties continued beyond the termination of the

underlying leasehold estate and farmout agreement, stated that:

       An overriding royalty interest, because it is carved out
       of a leasehold interest, is limited in duration to the

                                        6
     leasehold interest's life, and the termination of that
     leasehold estate extinguishes the overriding royalty.
     Sunac Petroleum Corp. v. Parkes, 416 S.W.2d 798, 804,
     [reh'g of cause overruled] (Tex. 1967); Keese v.
     Continental Pipe Line Co., 235 F.2d 386, 388 (5th Cir.
     1956) (unless instrument creating overriding or royalty
     interest makes express provision to the contrary, the
     interest continues or ceases with the leasehold estate
     out of which it is carved and cannot survive termination
     by surrender or release of the leasehold estate by the
     owners).

          The plain language of the Medallion Settlement shows
     that Medallion's interest is not perpetuated should the
     farmout agreement terminate. Nothing in the Medallion
     Settlement provides that if TransAmerican acquires a fee
     interest in the La Perla Ranch properties, Medallion's
     overriding royalty interest would be redetermined to be
     a non-participating royalty interest applicable to the
     newly-acquired interest. In fact, the provisions relied
     upon by the Medallion Group provide that Medallion's
     overriding    royalty    interests    relate    only   to
     TransAmerican's interests in effect as of April 23, 1987,
     at 12:01 a.m. As of that date, TransAmerican's working
     interest consisted solely of leasehold interests. Not
     until January 1, 1990 did TransAmerican's interest in the
     La Perla Ranch become a mineral fee interest. Moreover,
     the Medallion Group acknowledges in its Opposition to
     TransAmerican's Motion for Summary Judgment that its
     percentages   were   "carved   out   of   TransAmerican's
     properties."    [citation omitted]     Thus, Medallion's
     overriding royalty interest, because it was carved out of
     TransAmerican's leasehold interest, was extinguished when
     TransAmerican's leasehold estate was terminated.      See
     Sunac and Keese, supra.

          In addition, the Medallion Group expressly agreed
     that the preservation of any lease under the Farmout
     agreement was "solely at the will of [TransAmerican]."
     This   language   clearly   and   specifically  allows
     TransAmerican to relinquish its obligation to pay the
     Medallion Group the 1-1/2% and 1/16th overriding
     royalties by merely terminating the lease.

Mem. Op. dated May 14, 1991, at 11-12.

     We agree with this reasoning and adopt the bankruptcy court's

conclusion that Medallion's overriding royalties did not survive

the termination of the leasehold estate and farmout agreement.


                                7
      Second, Medallion argues that because gas production on La

Perla Ranch continued unabated, TransAmerican could not surrender

the   leasehold    interest     and   obliterate   Medallion's   overriding

royalties.   In support of this contention it quotes clause two of

an oil and gas lease between El Paso and TransAmerican.

           2.      Subject to the other provisions herein
      contained, this lease shall remain in force and effect
      for so long thereafter as oil, gas, casinghead gasoline,
      or any of them is produced from the above-described lands
      or lands pooled therewith, or for so long as this lease
      is extended under any subsequent provision hereof.

Exh. B to Exh. D to Affidavit, Bankruptcy Record No. 9541.

      In the case of Fain & McGaha v. Biesel, 331 S.W.2d 346, 347-

48, writ ref n r e (Tex. Civ. App. 1960), the Court of Civil

Appeals of Texas held that, where the lease instrument authorized

release of   any    part   of   the   leasehold,   the   leaseholder    could

surrender a portion of the estate and terminate an outstanding

overriding   royalty    interest.       The   court   noted   that   although

production of gas and oil on the leasehold never ceased, it did not

"believe this would be material or operate as a distinction in any

event."   Id. at 347.

      In the present case, clause twelve of the lease document

expressly authorized TransAmerican to surrender the leasehold.

           12. Lessee, its successors and assigns, shall have
      the right at any time to surrender this lease, in whole
      or in part, to Lessor or its successors and assigns by
      delivering or mailing a release thereof to the Lessor,
      and by placing a release thereof of record in the county
      in which said land is situated, thereupon, Lessee shall
      be relieved from all obligations, express or implied, of
      this agreement as to the acreage so surrendered.

Exh. B to Exh. D to Affidavit, Bankruptcy Record No. 9541.


                                       8
       The cases cited by Medallion in support of its position are

inapposite because the leases therein did not allow the lessee to

surrender the lease at will.        Further, as noted above in the case

at hand, TransAmerican's leasehold interest was to remain in effect

so long as production continued, however, the term of the lease was

subject to the operation of the other lease provisions, including

clause twelve allowing surrender of the lease.             Therefore, we hold

that TransAmerican was free to terminate the leasehold estate,

where the lease language expressly authorized the surrender, and to

cut off Medallion's overriding royalties, despite the fact that gas

production never ceased on the leasehold.

       Finally, Medallion claims that TransAmerican owes it increased

overriding royalties because TransAmerican expanded its interest by

acquiring El Paso's entire La Perla Ranch mineral fee interest. We

hold   this   argument   to   be    without   merit   because      Medallion's

overriding royalty interests depended upon the continued existence

of the leasehold estate and farmout agreement.             The extension and

renewal clause in the settlement agreement provided coverage for

new or renewal leases acquired by TransAmerican, not for fee

interests.    Also, Medallion failed to show that any contract in

existence on April 23, 1987 entitled TransAmerican to receive the

La Perla Ranch mineral fee in the El Paso settlement.              In sum, the

termination of the leasehold estate and the farmout agreement

between    TransAmerican      and    El   Paso,     with     the    consequent

extinguishment    of   Medallion's     overriding     royalties,     precludes




                                      9
Medallion's claim to an increased overriding royalty.   The parties

bargained for this result and we will not alter their bargain.

     We AFFIRM the bankruptcy court's opinion and order, as adopted

by the district court's judgment and order; however, we REMAND for

reformation of the bankruptcy court's order to refine its coverage

to exclude interests in the La Perla Ranch, which were not at issue

in this case.     In affirming, we note that, at oral argument,

Medallion expressly disclaimed reliance upon equitable relief and

chose to rely strictly upon the relevant contractual provisions.

     AFFIRMED.2




2
     Medallion's Motion for Extraordinary Relief is hereby denied
as moot.

                                10